Appeal from a decision of the Workers’ Compensation Board, filed April 15, 1980. It is undisputed that claimant has contracted the compensable occupational disease of dermatitis of his hands. It is also undisputed that claimant sought medical treatment for that condition in 1964 and the board’s finding that the date of disablement is September 16, 1964 is supported by substantial evidence. Finally, the record establishes that the claim was made more than seven years after the date of disablement and more than three years after the last advance payment of compensation by the employer. The board found that the claim is the responsibility of the respondent Special Funds Conservation Committee under section 25-a of the Workers’ Compensation Law and limited the responsibility of the Special Fund to the two-year period prior to the filing of the claim herein upon the language of subdivision 1 of section 25-a which states, in part, “[a]ny award which shall be made against such special fund after the effective date of this act upon such an application for compensation * * * shall not be retroactive for a period of disability *** longer than the two years immediately preceding the date of filing of such application.” The decision is supported by substantial evidence. (See Matter of Riley v Aircraft Prods. Mfg. Corp., 40 NY2d 366.) Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Casey and Herlihy, JJ., concur.